Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Response to Arguments
	With respect to the 112 rejection, applicant’s amendment does not address the issue of how an image (singular) can be multiple images (plural) as the claim still recites “first user-selectable images.”
	 	With respect to the 101 rejection, applicant argues that the claims recite a practical application of an abstract idea.  However, applicant’s argument merely discusses an example application of the invention, but does not show that the claim is directed solely to the example as a practical application.  Applicant’s claims instead merely discuss data processing steps and displaying a result of the data processing and therefore do not recite ay practical application.  The rendering of images is merely the display of data on a screen, which is conventional computer activity. Thus the 101 rejection is maintained. 
	With respect to the art rejection, applicant argues that Garcia does not disclose “responsive to the selection of the at least one first user selectable image, causing the first user selectable image to move from the first position while concurrently providing, by the server, a plurality of user selectable images for rendering on the user interface at the client machine, each of the plurality of user selectable 

Claim Objections
Claims 2, 6, and 10 recite “a the one or more item listings.”  It appears that the “a” is extra.  Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a server, as in independent Claim 2 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to narrowing items to view for purchase which is akin to fundamental economic practices and/or an idea of itself (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:
providing a first user selectable image of an item for rendering on a user interface at the client machine in a first position, the at least one first user selectable image corresponding to a category of the item;

detecting a first selection of one of the plurality of user selectable images corresponding to a sub-category of the category of the item; 
responsive to detecting a the second selection, searching for one or more items related to the sub-category; and 
providing, by the server, for rendering on the user interface at the client machine the one or more listings.  

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination 

The instant application includes in Claim 2 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 2 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include 
a server comprising one or more processors.
Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs,, /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the 

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 3-5 these dependent claim have also been reviewed with the same analysis as independent claim 2. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In particular, it is unclear how a first user selectable image (singular) can be a first user selectable images (plural).  Moreover, an image cannot be combined into multiple images.  It also appears that the claim is not further limiting in that it appears to claim that an image comprises itself.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 3, 7, and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that the claims recite that the first user-selectable image, comprises itself, which is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-7, 9-11, 13 are rejected under 35 USC 102 as being anticipated by or, in the alternative, under 35 USC 103 as obvious over US 2009/0150791 Garcia (hereafter Garcia).

As to claims 2, 6, and 10

2. A computer-implemented method, comprising: 
providing, by a server, a first user selectable image of an item for rendering on a user interface at the client machine in a first position, the at least one first user selectable image corresponding to a category of the item, the server comprising or comprised on one or more processors;  (Garcia Fig 1 items 120-124 illustrate categories of items provided by a server to a user; Fig 4 shows a server with a processor; see also ¶14-15) 
detecting, by the server, a first selection of one of the plurality of user selectable images corresponding to a sub-category of the category of the item; (Garcia Fig 1 items 120-124 illustrates categories/subcategories; see ¶13-14) 
responsive to detecting a second selection, searching, by the server, for one or more item listings related to the sub-category; and (Garcia ¶24 presents the images/items that are seen on a particular 
providing, by the server, for rendering on the user interface at the client machine a the one or more item listings.  (Garcia ¶24 presents images that are match the criteria)

responsive to the selection of the at least one first user selectable image, causing the first user selectable image to move from the first position while concurrently providing, by the server, a plurality of user selectable images for rendering on the user interface at the client machine, each of the plurality of user selectable images corresponding to sub-categories of the category of the item, wherein rendering the plurality of user selectable images comprises moving the plurality of user selectable images form a second position to a third position; (Garcia Fig 1, items 130-134 illustrate sub-categories of the item; see also ¶14-15; ¶15 discloses that there may be any number of levels or categories, but due to space limitations only a few are shown in Fig. 1, thus Garcia suggests that, given space limitations on a webpage, the scroll or addition of the second selectable images would cause the first images to move in order to provide space on the page for display of the second images upon selection; in the alternative, such a feature would be obvious to one of ordinary skill in the art due to Garcia noting that lack of space to display all the levels would require movement of the first images to allow the user to see the second images upon selection of the first image)

Claims 6 and 10 are rejected under a similar rationale. 

As to claims 3, 7, and 11
3.  The computer-implemented method of claim 2, wherein the first user selectable image of an item comprises first user selectable images of the item.  (Garcia Fig 1 shows multiple selectable images of 

Claims 7 and 11 are rejected under a similar rationale.

As to claims 5, 9, and 13
5. The computer-implemented method of claim 2, wherein the sub-category comprises one of style, length type, and sleeve type.  (Garcia ¶19 discloses color, which is a style). 

Claims 9 and 13 are rejected under a similar rationale.


Claims 4, 8, and 12 are rejected under 35 USC 103 as being unpatentable over Garcia in view of US 2003/0130910 Pickover et al.  (hereafter Pickover). 

As to claims 4, 8, 12
Garcia does not disclose
4.  The computer-implemented method of claim 2, further comprising providing for rendering on the user interface at the client machine a grayed-out image indicating that no image representing the sub-category of the item was found.

However, Pickover, ¶77 discloses presenting items in a different representation when an item does not possess a particular characteristic; ¶80 discloses that that representation may be a greyed out presentation.  It would have been obvious to modify the system of Garcia to present a greyed out image 

Claims 8 and 12 are rejected under a similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 9-5 Pacific Time, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ming Shui/
               Primary Examiner, Art Unit 3684